United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2805
                                ___________

Dale E. Bryant,                        *
                                       *
             Appellant,                *
                                       *
       v.                              *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; Berry,       *
CO-I, Transportation Officer, Varner   *
Unit, Arkansas Department of           *
Correction,                            *
                                       *
             Appellees,                *
                                       * Appeal from the United States
PHP Healthcare Corporation, Arkansas * District Court for the
Department of Correction,              * Eastern District of Arkansas.
                                       *
             Defendant,                *        [UNPUBLISHED]
                                       *
David E. Rowe, PHP Healthcare          *
Medical Director, Arkansas Department *
of Correction; Mike Montoya, PHP       *
Utilization Review Committee           *
Coordinator, Arkansas Department of    *
Correction; Does, Members of PHP       *
Utilization Review Committee from      *
5/95 to 2/96, Arkansas Department of *
Correction,                            *
                                       *
             Appellees.                *
                                  ___________
                           Submitted: December 30, 1999

                                Filed: January 5, 2000
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Dale E. Bryant, an Arkansas prisoner, appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action claiming deliberate indifference
to his serious medical needs. Upon careful review of the record and the parties’
submissions, we conclude that the district court properly granted summary judgment
for the reasons relied upon in its order. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
                                          -2-